Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered September 8, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5½ to 11 years, unanimously affirmed.
The trial court properly rejected defendant’s request for a missing witness charge concerning two officers where the defense failed to meet the threshold requirement of establishing that the alleged witnesses were knowledgeable about a material issue in the case and could provide non-cumulative testimony (see, People v Kitching, 78 NY2d 532; People v White, 186 AD2d 503, lv denied 81 NY2d 796). Moreover, the defense failed to raise the matter as soon as practicable to allow the court to exercise its discretion and to permit the parties to tailor their strategies (see, People v Gonzalez, 68 NY2d 424, 428). We perceive no abuse of discretion in sentencing. Concur—Murphy, P. J., Milonas, Ellerin, Andrias and Colabella, JJ.